Citation Nr: 1740576	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  17-26 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for right sural sensory neuropathy, right lower extremity prior to November 24, 2014 and in excess of 40 percent thereafter.


REPRESENTATION

Appellant represented by:	Robin Hood, Attorney at Law


ATTORNEY FOR THE BOARD

Bonnie Yoon, Counsel





INTRODUCTION

The Veteran served on active duty from January 1961 to January 1963 and from March 1963 to October 1984. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which continued a 10 percent evaluation for right sural sensory neuropathy, right lower extremity.  The Veteran filed a notice of disagreement (NOD) in May 2014.  An April 2017 rating decision increased the rating to 40 percent effective November 24, 2014.  A statement of the case (SOC) was also issued in April 2017.  The Veteran subsequently perfected his appeal in May 2017.  

In June 2017, the Veteran also filed an NOD disagreeing with the effective date assigned by the April 2017 rating decision for the increased 40 percent rating, indicating that the 40 percent rating should be effective from the date of his original claim.  Given this argument and since the rating on appeal is not from the initial rating awarded with the grant of service connection, it appears the effective date issue is separate from the increased rating claim currently before the Board.  Additionally, the Board's review of the claims file reveals that the AOJ is in the process of taking action on this NOD.  As such, the Board will not take any further action on the matter, and it will only be before the Board if the Veteran timely files a substantive appeal after a statement of the case (SOC) is issued.  

In a December 2015 decision, the issues of service connection for a gastrointestinal disorder, an evaluation in excess of 20 percent for chronic low back pain with degenerative disc disease at L5-S1, and TDIU were remanded by the Board for further development, and remain on appeal.  However, it appears that the AOJ is still taking action on these issues.  As such, the Board will not accept jurisdiction over them at this time, but they will be the subject of a subsequent Board decision, if otherwise in order.

Additionally, in December 2015, the Board granted a claim for service connection for left lower extremity neuropathy.  In a March 2016 rating decision, the RO implemented the Board's decision, and assigned a 10 percent evaluation effective September 9, 2010, and a 40 percent evaluation from November 24, 2014.  An appeal has been initiated by the Veteran by the filing of a NOD in February 2017 but no SOC has been issued.   However, it appears that the AOJ is still taking action on this issue as well; therefore, the Board will not accept jurisdiction of this issue, and it will only be before the Board if the Veteran timely files a substantive appeal after a statement of the case (SOC) is issued.           

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

The duty to assist requires VA to make reasonable efforts to assist the Veteran in obtaining medical records that are relevant to his claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The Veteran submitted a March 2014 letter from C.B. of Dr. R.L.'s office.  It was noted that the Veteran had been a patient at their office since January 2010, and was being treated for various disabilities, including painful neuropathies of both feet.  Although the Veteran submitted a statement in November 2014 indicating that all medical evidence from Dr. R.L.'s office was submitted to the RO, treatment records in the claims file from Dr. R.L. are only from January 2010 to April 2010.  In addition, an August 2014 private treatment record from Dr. W.T. appears to be from Dr. R.L.'s office.  Therefore, a remand is necessary to obtain the complete private treatment records from Dr. R.L., as it appears records may be outstanding and such records may be relevant to the Veteran's claim for an increased rating for right sural sensory neuropathy, right lower extremity.  

Also, the Veteran was last afforded a peripheral nerves examination in November 2014, where he complained of numbness to his toes and feet, constant tingling in the legs, and shooting pain from his buttocks down to his legs.  However, VA treatment records from April 2017 note that the Veteran complained of worsening peripheral neuropathy.  He complained of numbness and tingling, with more pronounced numbness, and the development of a sharp pain in the soles of his feet.  In light of the Veteran's complaints of a worsening of his disability, the Board finds that an examination to ascertain the current severity of the Veteran's right sural sensory neuropathy, right lower extremity is needed.  38 C.F.R. § 3.159(c)(4)(i); see Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Finally, as the record reflects the Veteran receives VA treatment, any updated VA records should be obtained and associated with the claims file on remand.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  With any needed assistance from the Veteran, including securing from him VA Form 21-4142, Authorization and Consent to Release Information to VA, obtain the Veteran's complete private treatment records from the office of Dr. R.L.

2.  Obtain the Veteran's VA treatment records from April 2017 to the present.

3.  After completing the development requested in items 1 and 2, schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected right sural sensory neuropathy, right lower extremity.  Any necessary tests and studies must be completed.  The electronic claims file must be made available to the examiner for review in conjunction with the examination.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

4.  After undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted in full, the Veteran and his attorney should be provided with a supplemental SOC and afforded an opportunity to respond.  Then return the case to the Board for further review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. § 5109B (West 2014).



_________________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




